Citation Nr: 0020103	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  94-31 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a fungal infection 
of the feet.

2.  Entitlement to service connection for right groin strain.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to an increased (compensable) evaluation for 
right patellar dislocation prior to September 7, 1995. 

5.  Entitlement to an increased evaluation for right patellar 
dislocation, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased (compensable) evaluation for 
left patellar dislocation prior to April 22, 1997.  

7.  Entitlement to an increased evaluation for left patellar 
dislocation, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran has certified service from September 1966 to 
September 1969 and from July 1979 to February 1987.  The 
record of service (DD-214) for the second period of service 
shows the veteran has been credited with 12 years, 5 months, 
and 14 days of prior active service.

The current appeal arose from a November 1990 rating decision 
of the Department of Veterans Affairs (VA) in Seattle, 
Washington.  The RO, in pertinent part, granted entitlement 
to service connection for fatty metamorphosis of the liver 
with assignment of a 30 percent evaluation effective from 
April 26, 1989; denied entitlement to service connection for 
sinusitis, right groin strain, and a foot fungus.  The RO 
also affirmed the 10 percent evaluations for left and right 
patellar dislocation.  

In his March 1991 notice of disagreement the veteran 
requested service connection for dental trauma, hiatal 
hernia, heart arrhythmia and angina associated with coronary 
insufficiency.  The RO acknowledged the veteran's request for 
service connection for additional disorders and noted that he 
would be contacted by separate letter after a decision had 
been made.  The Board notes that later dated rating actions 
show as nonservice-connected arteriosclerotic heart disease 
and chronic heart arrhythmia.  There is no mention of hiatal 
hernia.  The veteran's claim for dental trauma is noted to 
have been referred to a Section Chief for handling in the 
previous November 1990 rating decision.  The Board finds no 
formal adjudication of these claims and accordingly refers 
them to the RO for initial consideration and appropriate 
action.

The veteran presented oral testimony before a Hearing Officer 
at the RO in January 1992, a transcript of which has been 
associated with the claims file.

In June 1992 the RO Hearing Officer granted entitlement to an 
increased evaluation of 60 percent for fatty liver, and an 
increased (compensable) evaluation of 20 percent for 
nephrolithiasis.  The Hearing Officer also affirmed the 
denial of entitlement to service connection for a right 
middle finger disorder, foot fungus, sinusitis, and right 
groin strain, and the 10 percent evaluation for right 
patellar dislocation.

In June 1992 the RO implemented the Hearing Officer's 
decision by issuing a rating decision reflecting fatty liver 
as 60 percent disabling effective from April 26, 1989, and 
nephrolithiasis as 20 percent disabling from March 29, 1991.

In February 1993 the RO proposed reductions in the 10 percent 
evaluations for bilateral patellar dislocations to 
noncompensable, and affirmed the 60 percent evaluation for 
fatty liver.

In May 1993 the RO reduced the 10 evaluations for bilateral 
patellar dislocations to noncompensable effective August 1, 
1993.

In March 1995 the RO, in pertinent part, affirmed the 
determinations previously entered, and granted entitlement to 
an increased evaluation of 30 percent for nephrolithiasis.

In September 1996 the Board of Veterans' Appeals (Board) 
denied entitlement to increased evaluations for liver 
dysfunction (fatty liver) and nephrolithiasis and restoration 
of 10 percent evaluations for bilateral dislocations, and 
remanded the claims of entitlement to service connection for 
tendinitis of the right middle finger, fungal infection of 
the feet, right groin strain, sinusitis and increased 
(compensable) evaluations bilateral patellar dislocations for 
further development and adjudicative actions.  

In December 1997 the RO granted service connection for 
tendinitis of the right middle finger evaluated as 
noncompensable.  The veteran did not file a notice of 
disagreement with the above determination and this claim is 
otherwise no longer considered part of the current appellate 
review.  The RO granted an increased (compensable) evaluation 
of 10 percent for right patellar dislocation effective 
September 7, 1995, and an increased compensable evaluation of 
10 percent for left patellar dislocation effective April 22, 
1997.  The increase in the disability rating for each knee 
was reportedly based upon factually ascertainable medical 
evidence showing that an increased disability first arose 
following the schedular reductions on August 1, 1993.  Since 
the increased 10 percent evaluation for each knee does not 
represent the maximum schedular evaluation authorized under 
the rating schedule, such issues remain on appeal as show on 
the title page. 

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
fungal infection of the feet, right groin strain, and 
sinusitis are not supported by cognizable evidence showing 
that the claims are plausible or capable of substantiation.

2.  Right patellar dislocation was initially shown to be 
productive of disablement compatible with not more than 
slight subluxation or lateral instability on VA examination 
on December 19, 1994.  

3.  Right patellar dislocation continues to be productive of 
disablement compatible with not more than slight subluxation 
or lateral instability, or additional functional loss due to 
pain or other pathology.

4.  Prior to April 22, 1997, the record is absent competent 
clinical objective findings of disablement compatible with 
slight subluxation or lateral instability, or additional 
functional loss due to pain or other pathology.  

5.  Left patellar dislocation is shown to be productive of 
disablement compatible with not more than slight subluxation 
or lateral instability, or additional functional loss due to 
pain or other pathology.


CONCLUSIONS OF LAW

1.  The claims for service connection for fungal infection of 
the feet, right groin strain, and sinusitis are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for an increased (compensable) evaluation of 
10 percent for right patellar dislocation effective from 
December 19, 1994 have been met.  38 U.S.C.A. §§ 1155, 
5107(a)(b) (West 1991);  38 C.F.R. §§ 4.1, 4.7, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for right patellar dislocation have not been met.  38 
U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71, Diagnostic Code 5257 (1999).

4.  The criteria for an increased (compensable) evaluation of 
10 percent for left patellar dislocation prior to April 22, 
1997 have not been met.  38 U.S.C.A. §§ 1155, 5107;  38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (1999).

5.  The criteria an evaluation in excess of 10 percent for 
left patellar dislocation have not been met.  38 U.S.C.A. §§ 
1155, 5107;  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The available service medical records including multiple 
reports of periodic physical examinations dating from April 
1972 along with a report of a physical examination in 
September 1986 for retirement purposes are silent for 
sinusitis on clinical evaluation of the sinuses.  Only 
isolated episodes of hay fever, upper respiratory infection 
and pharyngitis were noted in service.  Reports of medical 
history show the veteran denied having problems with his 
sinuses. 

The service medical records show that in June 1975 the 
veteran was seen for dermatological complaints of the feet.  
Following objective examination diagnosis was rule out 
fungus.  It was subsequently noted that the dermatologic 
changes did not represent fungus.  Diagnosis was 
hyperkeratosis.  Subsequent reports of periodic evaluations 
including a report of a physical examination in September 
1986 for retirement are silent of any dermatologic 
abnormality of the feet including fungus.  

The service medical records refer to an isolated finding of 
right groin strain in March 1980.  The subsequent service 
medical records with multiple interim physical examination 
reports including a report of an examination in September 
1986 for retirement purposes are silent for right groin 
strain.  

An initial VA postservice VA general medical examination 
report in August 1987 shows an essentially negative ears, 
nose and throat examination.  Genitalia examination was 
normal without evidence of hernia.  Skin evaluation including 
the feet was essentially negative.  

A VA hospital record in September 1987 shows that on general 
medical examination the ears, nose and throat were considered 
normal.  The genitalia evaluation was normal without evidence 
of hernia.  The skin was normal.  

In November 1987 the RO granted entitlement to service 
connection for laxity of the left knee with assignment of a 
10 percent evaluation effective March 1, 1987, and for laxity 
of the right knee with assignment of a 10 percent evaluation 
effective March 1, 1987.

A VA hospital record in March 1989 shows that on general 
medical examination the ears, nose and throat were 
unremarkable.  Diagnosis was possible sinusitis.  No 
abnormality of the skin was noted including itching.  
Genitalia examination was normal without evidence of hernia.

A June 1989 VA outpatient treatment record shows a diagnosis 
of allergies.  

A November 1989 VA outpatient treatment record shows a 
diagnosis of upper respiratory infection and persistent 
pharyngitis.  

A January 1990 VA outpatient treatment record shows a 
diagnosis of upper respiratory infection and bronchitis.  

A September 1990 VA general medical examination report shows 
sinus tenderness with normal nose and throat.  On clinical 
evaluation of the skin it was noted that there was no 
clinical evidence of fungus infection of either foot at that 
time.  


On additional examination the right groin and genitalia area 
was normal without evidence of hernia.  It was noted as 
history that the veteran had seasonal hay fever in the 
spring, summer and fall.  He had no problems in the winter.  
It was indicated that he had recurrent sinusitis attacks that 
sometimes accompanied the hay fever but were not related 
thereto.   

It was noted as history that the veteran strained the muscles 
in the right groin doing heavy work 5 to 10 years earlier.  
He reported having recurrent pain 6 or 7 times since then and 
his pain was usually relieved by a support.  A hernia never 
developed.  It was also recorded as history that he developed 
fungus infection of both feet in Vietnam in 1970, and still 
had flare-ups 2 or 3 times per year.   

An April 1991 VA outpatient clinical record shows that sinus 
films revealed right frontal and right ethmoid sinusitis.  

In January 1992 the veteran provided oral testimony before a 
Hearing Officer at the RO.  A copy of the hearing transcript 
is on file.  He testified that he had had a fungus infection 
of the feet since Vietnam.  He did not have any fungus 
symptoms at the time of the hearing.  Following service he 
first sought treatment for fungus infection of the feet in 
the 1990's.  He was diagnosed initially with sinusitis in 
service on November 17, 1982.  Thereafter, he stated the 
medical records revealed sinusitis between March 17, 1989 and 
February 4, 1991.  He reported having right groin problems in 
service.  

A February 1992 VA genitourinary examination report shows a 
history of right groin strain associated with heavy lifting 
in the service years earlier.  Since that time the veteran 
had had one or two attacks per year which were treated with a 
support.  He never had a hernia nor offered any other 
particular complaints.  On objective evaluation a careful 
inspection of the right groin area was negative for any 
evidence of hernia or other significant pathology.  Diagnosis 
was strain of right groin by history of questionable 
etiology.  On additional examination there was no sinus 
tenderness or evidence of nasal pharyngeal exudate.  
Diagnosis was history of frequent upper respiratory 
infections accompanied by postnasal drip.  

An April 1992 VA physical examination report of the feet 
shows the skin of the soles of both feet appeared to be 
perfectly normal.  There was no evidence of any fungal 
disease.  Diagnosis was history of recurrent fungal disease 
of the feet, not obvious at the present time.  

Following procedure under 38 C.F.R. § 3.105(e) (1999) the RO 
in May 1993 reduced the 10 percent evaluation in effect for 
each service-connected knee  disability to noncompensable 
effective August 1, 1993.  It was noted that several 
examinations of the knees between 1990 and 1992 found the 
veteran's knees to be stable and to have a good range of 
motion.  The examination findings were consistent and clearly 
showed improvement when compared to the 1987 findings.  Since 
the veteran was employed full-time during that period, it was 
found reasonably certain that the improvement had occurred 
under the ordinary conditions of life.  The medical evidence 
clearly established that there had been sustained improvement 
and thus the reduction was warranted.  (The reduction was 
subsequently upheld by the Board in September 1996.)

A VA outpatient clinical record in January 1993 revealed 
pharyngitis.

A VA outpatient clinical record in April 1993 revealed a 
history of foot fungus since service in Vietnam during 1969 
with one to two flare-ups yearly.

A VA outpatient clinical record in September 1993 revealed 
sinusitis.  

A VA outpatient clinical record in January 1994 showed the 
veteran was seen at prosthetics consultation for right knee 
Dura-Kold packs. 

A VA outpatient clinical record in October 1994 revealed 
sinusitis.  

A December 1994 VA examination report shows the veteran 
stated he injured his right knee while skiing in the service.  
He did not have any surgery.  He was in a cast for 3 months.  
He did not have an arthroscopic evaluation.  

The veteran had been told that he had hyperextension of the 
knee, more than normal, and he stated that it was unstable.  
He wore a force one brace on his right knee most of the time, 
otherwise it was painful and unstable.  He had been told that 
he had a cartilage injury to his knee, and in addition, it 
appeared from the instability, that he had anterior cruciate 
ligament stretching or tearing. 

On examination there was no swelling of the right knee.  
There was s no deformity. There was flexion from zero to 120 
degrees.  The quadriceps measured 18 1/2 inches on the right, 
and 18 1/2 inches on the left, measured 2 inches above the 
superior pole of the patella.

McMurray's test and Lachman's test were negative.  The medial 
and lateral collateral ligaments on both knees were normal.  
There was some hyperextension, more on the right than on the 
left.  Diagnosis was unstable right knee, likely anterior 
cruciate ligament problem.  It was noted that an X-ray was 
ordered to evaluate for degenerative joint disease.  

A follow-up X-ray study of the right knee in December 1994 
was considered as a generally negative study.  Prominent 
spurring was noted off the superior aspect of the patella and 
a possible small amount of fluid was noted within the right 
knee joint characterized as an equivocal finding.  

A VA outpatient clinical record dated September 7, 1995 
suggested right knee symptoms with Grade I positive pivot 
shift and Grade I positive medial laxity.  
No locking or effusion was evidenced.  No giving-way with 
brace was noted.  Treatment plan noted continued quads 
exercise and bracing as needed.  

An April 22, 1997 VA general medical examination report 
showed that since the veteran's last compensation and pension 
examination in 1994, he had had five to six outbreaks of skin 
lesions on his feet.  This was improved with foot creams.  

It was noted that the veteran apparently saw a nurse 
practitioner at Spokane VA Medical Center (MC) who diagnosed 
him with a fungal infection of the feet and he was started on 
a cream in 1994.  He used the cream as needed when he had 
outbreaks that lasted about 10 days with each episode.  He 
did not know the name of the cream.  He stated that since he 
had been on the prescription cream for his fungal infection 
of his feet, he had had marked improvement and decreased 
outbreaks of foot lesions. 

It was noted that since the veteran's last examination he had 
had continued problems with his sinuses.  He had pain and 
problems with his sinuses essentially six to seven times per 
year with headaches, sinus headache with drainage and 
frequent sinus infections.  He had headaches that occurred 
about six to seven times per year that were frontal and 
retrobulbar that sometimes required him to take a couple of 
days off from work.  It was noted that he had had quite a bit 
of discharge running down the back of his throat, it had not 
been purulent per se.  He required antibiotics each time.  
His last sinus infection was about two months earlier.  He 
never had surgery for the sinusitis.

Additionally, it was noted that the veteran was originally 
diagnosed with problems of the knees with an original injury 
in 1969.  He was on an adventure training run and tore some 
ligaments in his right knee.  He reported having increased 
pain in his right knee worse than in his left knee since his 
last examination in 1994.  He reported having fallen 2 weeks 
earlier, and since then having decreased range of motion of 
his knees.  

The veteran stated his right knee essentially hurt all the 
time and his left knee was periodically painful, especially 
due to the fall and injury to his right knee.  He noted 
wearing a force three brace about 95 percent of the time on 
his right knee.  He did not wear a brace or anything on his 
left knee.  He stated that his right knee swelled 
periodically, especially when he overused it.  He stated he 
had functional loss from the standpoint of his knee problems 
with decreased strength.  He noted he could not squat anymore 
and his right knee occasionally gave out on him. 

It was noted that the veteran stated that he had a right 
groin strain with the 
original injury while he was in the Military.  He strained 
his right groin picking up some heavy tools.  Since his last 
examination in 1994, he had had increased pain in his right 
groin.  He was wearing a brace about three times per year 
which helped to stabilize the groin area.  The pain was worse 
without the brace.  He had not had any swelling or infection.  
He had no functional loss except sometimes it was hard for 
him to pick up heavy objects.

On objective examination the veteran was described as a well-
developed and well-nourished individual.  He presented 
himself with a right knee brace and also a groin brace for 
the examination.  His carriage, posture and gait were normal 
except he walked with a limp to the right side.  He had pain 
with active and passive motion of the knee joints.  An 
evaluation of the skin revealed no focal abnormalities.  The 
sinuses were clear.  There was no evidence for sinus 
tenderness.  

On genitourinary examination the groin region revealed some 
tenderness over the right groin.  There was no swelling or 
other abnormalities noted.  There was no loss of muscle mass 
or other abnormalities of the right groin.  Examination of 
the knees demonstrated from 0 to 130 degrees of flexion, 
bilaterally.  There was 0 degrees of extension, bilaterally.  
There was no varus or valgus movement in full extension, or 
varus or valgus movement in 30 degrees of flexion.  Anterior 
and posterior drawer tests were negative.  McMurray's test 
was negative bilaterally.  There was no evidence of joint 
effusion.  There was tenderness to active motion of the knee 
joints, bilaterally.  There was mild tenderness to palpation 
with patellar rock, bilaterally.  An evaluation of the feet 
demonstrated no focal abnormalities. There were no focal 
lesions detected.  There was no erythema, swelling or 
tenderness of the feet. 

The examiner noted that the veteran had a prior sinusitis 
with multiple infections and sinus headaches.  At times the 
symptoms were so incapacitating that he was unable to go to 
work.  He suspected that he had chronic sinusitis based on 
the fact that he had had so many infections.  



It was also noted that the veteran had prior patellar 
abnormalities with pain.  He had increased pain in his knees.  
He required a right knee brace at all times.  There was no 
evidence of joint effusion on examination.  There was no 
locking or popping of the knees.  The examiner suspected that 
the veteran may have a component of degenerative arthritis of 
the knees with his history of previous ligament damage.  
Therefore additional diagnostic testing was recommended.

It was noted that the veteran had prior right groin strain 
with mild residual pain.  He wore a groin brace presently 
which helped to stabilize things.  The examiner stated that 
he saw no evidence for residual problems or other 
abnormalities of the right groin.  

It was noted that the veteran had prior fungal infections of 
the feet which he currently treated with prescription creams 
and greatly reduced the problem.  The examiner noted that he 
did not find any objective evidence of any fungal infections 
or other abnormalities of the feet.  An addendum noted that a 
diagnostic workup showed X-rays of the left knee were 
negative except for patellar spurring and 
X-rays of the right knee were negative.  CT scan of the 
paranasal sinuses demonstrated mild, chronic paranasal 
sinusitis.

Pertinent diagnoses reflected mild chronic paranasal 
sinusitis, mild patellar spurring of the left knee, no other 
evidence of degenerative arthritis, and no evidence of 
previous patellar dislocation. 

A December 1998 VA special orthopedic examination report 
shows that the veteran complained of his right knee.  He 
denied having patellar dislocation of either knee.  He denied 
any difficulties with his left knee except when favoring his 
right knee.  His only injury, according to him, was to his 
right knee, and he felt that it was a ligament problem, not a 
patella dislocation problem as indicated in the request for 
this examination.


The examiner noted that when asked for his chief complaint, 
the veteran responded, "It goes out on me.  I can be 
standing or walking and it just gives out.  I fall on 
my ... and I don't know when it is going to happen."  He 
stated that he occasionally used an ACL leg brace.  He 
described having several braces, but only using them for 
activities that he considered strenuous such as hunting or 
when he felt he needed "side-to-side protection."  He 
stated that his knee swelled once in a while, perhaps four to 
five times per year and that each episode lasted a week or 
so.  He treated it by wrapping it with an ACE wrap, Motrin 
and rest.  

The veteran found no consistent pattern as to what 
exacerbated his flare-ups.  He denied the use of crutches, 
cane or a walker.  He just occasionally used his knee brace.  
He stated that when his knee goes out on him it feels like 
there is "bone-on-bone rubbing."  When asked if he could 
ever discern a pattern as to what caused his knee to go out, 
he responded, "It only happens after I have been walking or 
doing strenuous stuff.  He stated that his right knee 
condition prevented him from playing racquetball.  He tried 
to play it, but even when he wore his brace he was unable to 
participate.  He denied any cracking, popping, snapping or 
swelling on a regular basis.  He denied any instability 
except for the above-mentioned occasional giving out. 

When asked what other activities his knee prevented him from 
doing, he stated that, "I still fish and hunt, but I'm a bit 
slower.  Old age is a factor, too."  The veteran was asked 
if his knee caused any problems with his work.  His response 
indicated that since he was a clerk he basically sat all day.  
(The record shows he is currently employed at the VA Hospital 
in Spokane, Washington, as a clerk.)  He stated that he could 
squat and perform his activities of daily living without 
difficulty.  He noted that stairs made it hurt.  Going up was 
worse than going down.  He stated that he could ascend two to 
three flights of stairs without a problem.  He also 
complained that his right knee "goes back too far."  He 
also stated that "It's got spurs in there," referring to 
his right knee.  The examiner again emphasized that the 
veteran denied any difficulties with his left knee.  The 
veteran mentioned that his greatest difficulty was shoveling 
snow.  He noted that he could mow his lawn if he used his 
brace.  

On objective examination the veteran was described as a well-
developed and well-nourished individual who was in no 
apparent distress.  He had a normal gait.  He had no 
asymmetry about his lower extremities.  His calves measured 
43 cm bilaterally.  Active and passive range of motion of his 
knees was reported as minus 2 degrees; that is 2 degrees past 
0, indicating a mild degree of recurvatum, both on the right 
and the left, with 123 degrees of flexion, bilaterally.  It 
was noted that he had no appreciable instability to varus or 
valgus testing, with the knee both at 0 degrees and at 30 
degrees.  He also had no appreciable instability to anterior 
and posterior drawer testing.  He had a firm end-point with 
Lachmann test.  

The examiner could not appreciate a difference between the 
left and right knees.  The veteran had no effusion, soft 
tissue swelling, or consistent joint line tenderness.  He had 
no skin changes.  His pulses were easily palpable.  His deep 
tendon reflexes for knee jerk and ankle jerk were symmetrical 
and physiologic.  He had no evidence of surgical intervention 
in his right knee.  He had 5/5 power with knee flexion and 
extension.  He also was able to do toe walk and heel walk and 
achieve single-leg stance without difficulty or complaint.

Also the veteran had negative apprehension test and negative 
compression test of both patellae.  He had smooth midline 
excursion of both patellae.  He had no appreciable 
crepitation bilaterally, both with active and passive motion.  
His medial and lateral patella mobility with his knees fully 
extended was comparable both on the left and the right and, 
as mentioned, was without pain.  There was no warmth, 
erythema, etc., or other evidence of an inflammatory process 
in either knee.  

The examiner noted that radiographs were reviewed and there 
was no radiographic evidence of degenerative changes or 
instability or other acute processes.  It was noted that the 
veteran had a negative Mcmurray test bilaterally.  He also 
had a negative Apley test bilaterally and negative pivot 
shifts bilaterally.

The examiner's assessment shows the veteran denied that he 
had patellae dislocations.  He also denied left knee 
complaints.  He only complained of right knee pain and 
occasional giving-way.   

The veteran had no instability of either knee.  The examiner 
noted that there was no limitation of motion of either knee 
nor did the veteran complain of knee range of motion 
limitations.  The examiner could not elicit painful motion 
nor areas of tenderness on examination, nor could the veteran 
reproduce any painful activity nor isolate an area that was 
tender to palpation.  

An addendum in February 1999 acknowledged that the magnetic 
resonance imaging (MRI) study ordered on December 18, 1998 
was available for review.  Both the radiologist's 
interpretation and the actual films were available.  It was 
noted that neither the interpreting radiologist where the 
study was performed, nor the VA examiner noted any apparent 
etiology for the veteran's complaints as the impression was, 
"Negative MRI of the right knee."  It was noted that while 
the veteran may have subjective complaints of increasing 
pain, the objective evidence noted above in the MRI report 
and the examination did not offer any objective evidence to 
support his subjective complaints.


Service Connection 

Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).

Regulations provide that service connection may be granted 
for disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his/her 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  
38 U.S.C.A. § 5107(a).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has set forth the parameters of what constitutes a 
well grounded claim, i.e., a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of section 5107(a).  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (1999).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

A claimant diagnosed with a chronic condition must still 
provide a medical nexus between his current condition and the 
putative continuous symptomatology to meet the burden of 
showing that the claim is well grounded.  Voerth v. West, 13 
Vet. App. 117 (1999).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

Although the claim need not be conclusive, it must be 
accompanied by evidence. The VA benefits system requires more 
than just an allegation, a claimant must submit supporting 
evidence.  Furthermore, the evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  



A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When all the evidence assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Service connection for sinusitis, fungal 
infection of the feet, and right groin 
strain.

Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claims of entitlement to service connection for a fungal 
infection of the feet, right groin strain, and sinusitis must 
be denied as not well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.

There is no evidence that the veteran is currently suffering 
from a fungal infection of the feet, a right groin strain.  
Sinusitis was not shown in service, but subsequent thereto.  
The post service reported sinusitis has not been linked to 
service on the basis of competent medical authority.

While the medical evidence records a history of foot fungus 
that arose in Vietnam, the Board notes that in LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) the Court held that a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  Such evidence cannot 
enjoy the presumption of truthfulness recorded by Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995) (as to the 
determination of well-groundedness).  Id.  Also see Swan v. 
Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. 
App. 177, 180 (1993).

Because the veteran has failed to establish proof of a 
current diagnosis or disability of a fungal infection of the 
feet or a right groin strain, the Board finds that his claims 
of entitlement to service connection for these disorders must 
be denied as not well grounded.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992) (holding that veteran was not entitled 
to service connection where there was a total lack of 
evidence of any hypertension existing since service).

The record shows that the veteran has a current sinusitis 
disability.  However, he has failed to provide medical 
evidence of a nexus between his current sinusitis and 
military service.  There are no documented medical opinions 
or other competent evidence of record linking the veteran's 
current sinusitis disability to service.

In addition there is no evidence that any chronic disease was 
shown in service or during an applicable presumption period.  
Nor is there medical evidence of a relationship between the 
veteran's current sinusitis disability and any alleged 
continuity of symptomatology with regard to sinusitis.  See 
Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. West, 
13 Vet. App. 60 (1999); Savage v. Gober, 10 Vet. App. 488 
(1997).

The veteran's own opinions and statements will not suffice to 
well ground his claims.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran currently has fungal infection of the feet, right 
groin strain, and sinusitis related to service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any other evidence that has not already been 
requested and/or obtained that would well ground his claims.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996); aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a 
current diagnosis or disability of fungal infection of the 
feet and right groin strain, and has not presented evidence 
of a nexus between his sinusitis and service.  Consequently, 
the Board concludes that the veteran's claims of entitlement 
to service connection for a fungal infection of the feet, 
right groin strain, and sinusitis are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the claims for service connection for sinusitis, right 
groin strain and foot fungus are not well grounded, the 
doctrine of reasonable doubt has no application to the 
veteran's case.  

Moreover, the Board notes that in the absence of well-
grounded claims for the disorders at issue, VA has no duty to 
assist the veteran in developing his case.  Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  


Increased Ratings 

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. Separate diagnostic codes identify the 
various disabilities.  The provisions of 38 C.F.R. § 4.1 
require that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  The provisions 
of 38 C.F.R. § 4.2 require that medical reports be 
interpreted in light of the whole recorded history and that 
each disability be considered from the point of view of the 
veteran working or seeking work.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in other activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.  

The Board also notes that in DeLuca v. Brown, 2 Vet. App. 
202, 206 (1995) the Court held that, when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and that examination based upon the 
rating decision must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology, and evidence by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of opposite undamaged joint.  
38 C.F.R. § 4.59.

For other impairment of the knee with recurrent subluxation 
or lateral instability a 10 percent evaluation is provided 
where there is slight impairment.  For moderate impairment a 
20 percent evaluation is warranted.  Id.  For severe 
impairment a 30 percent evaluation is warranted. Diagnostic 
Code 5257.

Under Diagnostic Code 5260 for limitation of flexion of the 
leg a noncompensable evaluation is provided where flexion is 
limited to 60 degrees.  For flexion limited to 45 degrees a 
10 percent evaluation is provided.  For flexion limited to 30 
degrees a 20 percent evaluation is provided.  For flexion 
limited to 15 degrees a maximum 30 percent evaluation is 
provided.  

Under Diagnostic Code 5261 for limitation of extension of the 
leg to 5 degrees a noncompensable evaluation is provided.  
For extension limited to 10 degrees a 10 percent evaluation 
is provided.  For extension limited to 15 degrees a 20 
percent evaluation is provided.  For extension limited to 20 
degrees a 30 percent evaluation is provided.  For extension 
limited to 30 degrees a 40 percent evaluation is provided.  
For extension limited to 45 degrees a 50 percent evaluation 
is provided.

The provisions of 38 C.F.R. § 4.71 (Plate II) provide a 
standardized description of normal range of motion of the 
knee and ankle. Normal extension/flexion of the knee is from 
0 to 140 degrees.  Normal ankle dorsiflexion is from 0 to 20 
degrees.  Normal ankle plantar flexion is from 0 to 45 
degrees.

In VA General Counsel Precedent Opinion, Multiple Ratings for 
Knee Disability, VAOPGCPREC 23-97, it was held that a 
claimant who had arthritis and instability of the knee may be 
rated separately under diagnostic code 5257 and 5003, 
relative to arthritis.  In that opinion, the General Counsel 
stated that when a knee disorder is rated under Diagnostic 
Code 5257 and a veteran also has limitation of knee motion 
which at least meets the criteria for a zero percent 
evaluation under Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  However, the opinion states that 
if a veteran does not meet the criteria for a zero percent 
rating under either Diagnostic Code 5260 or Diagnostic Code 
5261, there is no additional disability for which a separate 
rating for arthritis may be assigned.  See also VAOPGCPREC 9-
98.

When all the evidence assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Initially, the Board notes that the veteran's claims for 
increased evaluations for his bilateral knee disabilities are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, plausible claims have been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's contentions concerning the severity of 
his bilateral knee disabilities (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claims for increased evaluations for those 
disabilities are well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is also satisfied that as a result of the September 
1996 remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  In this regard, 
the veteran was given the opportunity to identify and/or 
submit additional documentation of treatment for his 
bilateral knee disabilities. 

Additional medical treatment reports were obtained and 
associated with the claims file.  Finally, VA conducted a 
comprehensive contemporaneous examination, the report of 
which has been associated with the claims file.  The Board is 
unaware of any additional evidence which has not already been 
requested and/or obtained that is pertinent to the veteran's 
claims for increased evaluations for his bilateral knee 
disabilities.  Accordingly, the Board finds that no further 
assistance to the veteran is warranted.


Right knee

The record shows that by a rating decision of December 1997, 
the RO granted a compensable evaluation of 10 percent for 
right patellar dislocation effective from September 7, 1995.  
The rating action was based upon objective evidence of 
positive pain over the patellofemoral joint with Grade I 
pivot shift and Grade I medial laxity without locking or 
effusion.  The veteran reported that he continued to wear a 
brace.  

When examined by VA on December 19, 1994, the veteran 
recounted wearing a force one brace most of the time to 
control pain and instability.  Although there was no evidence 
of swelling of the right knee, deformity, atrophy or unstable 
medial and lateral collateral ligaments, there was some 
hyperextension, more on the right than on the left with 
slight limitation of motion and a diagnosis of unstable right 
knee, likely anterior cruciate ligament problem.  These 
findings appear to first represent evidence more nearly 
approximating the criteria for slight impairment warranting a 
10 percent evaluation under Diagnostic Code 5257.  Prior to 
December 19, 1994, the record is absent competent medical 
evidence showing other than a functionally stable right knee 
with no evidence of compensable disablement under any 
pertinent governing criteria.

As to an evaluation in excess of 10 percent, the Board notes 
that in December 1998, on VA examination, no underlying right 
knee pathology was shown on diagnostic workup.  Moreover, the 
examining physician clearly stated that despite any right 
knee complaints, the examination findings were absent 
evidence of instability or limitation of motion of the knee, 
nor did the veteran complain of knee range of motion 
limitations.  The examiner noted he could not elicit painful 
motion nor areas of tenderness on examination nor could the 
veteran reproduce any painful activity nor isolate an area 
that was tender to palpation.  

The veteran had no effusion, soft tissue swelling, or 
consistent joint line tenderness.  He had no skin changes.  
His pulses were easily palpable.  His deep tendon reflexes 
for knee jerk and ankle jerk were symmetrical and 
physiologic.  He had no evidence of surgical intervention in 
his right knee.  He had 5/5 power with knee flexion and 
extension.  He also was able to do toe walk and heel walk and 
achieve single-leg stance without difficulty or complaint.

Clearly, the record is absent clinical findings of greater 
disability based on either limitation of motion or other 
impairment of the knee under Diagnostic Code 5257 meeting or 
more nearly approximating the criteria for moderate 
subluxation or lateral instability contemplated in the next 
higher evaluation of 20 percent.


The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59, but finds there is no evidence of instability, 
subluxation, incoordination, weakness, or additional 
functional loss on flare-ups.  Moreover, diagnostic studies 
encompassing MRIs and x-rays have not demonstrated any 
degenerative arthritic process.  Finally, the VA examiner in 
December 1998 reported it was his opinion that these 
diagnostic studies did not support the veteran's complaints 
of pain.  

The Board notes that a lay person can provide evidence of 
visible symptoms.  Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, VA regulations require that a finding of dysfunction 
due to pain must be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).  Accordingly, a higher 
rating based on functional loss due to pain is not warranted.

As the Board noted earlier, in a recent precedent opinion, 
the VA General Counsel held that where the medical evidence 
shows the veteran has arthritis of the knee and where the 
diagnostic code applicable to his disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion may be assigned if there is additional disability 
due to limitation of motion.  See VAOPGCPREC 23-97.  
Specifically, the General Counsel stated that "[w]hen a knee 
disorder is already rated under DC 5257, the veteran must 
also have limitation of motion under DC 5260 or DC 5261 in 
order to obtain a separate rating for arthritis.  

If the veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned." 
Id. at 3.  In the veteran's case at hand, radiographic and 
MRI studies have demonstrated no degenerative arthritic 
disease.  Accordingly, the General Counsel's opinion does not 
apply, nor does the additional opinion from the General 
Counsel, issued in 1998, VAOPGCPREC 9-98.


Left knee

With respect to the veteran's claim of entitlement to an 
increased (compensable) evaluation for left patellar 
dislocation prior to April 22, 1997, the Board notes that the 
record prior to that time is absent competent medical 
evidence showing other than a normally functioning and stable 
left knee.  Specifically, the Board notes that the VA 
examination in December 1994 suggested normal medial and 
lateral collateral ligaments of the left knee.  While there 
was some evidence of limitation of motion, it did not meet 
the level required for a noncompensable rating nor thought to 
represent any significant impairment as the reported 
diagnosis solely pertained to the right knee as noted above. 

While the veteran also claims entitlement to a disability 
rating greater than 10 percent for left patellar dislocation, 
the Board notes that when examined by VA in December 1998, he 
denied having any problems with his left knee.  Moreover, the 
examiner recorded the veteran had no instability of the knee.  
There was no limitation of motion of the left knee, nor did 
the veteran complain of left knee range of motion 
limitations.  

The examiner noted he could not elicit painful motion nor 
areas of tenderness on examination, nor could the veteran 
reproduce any painful activity nor isolate an area that was 
tender to palpation.  

Clearly, the record is absent clinical findings of greater 
disability based on either limitation of motion or other 
impairment of the knee under Diagnostic Code 5257 meeting or 
more nearly approximating the criteria for a higher 
evaluation under the criteria cited above.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59, but finds there is no evidence of instability, 
subluxation, incoordination, weakness, or additional 
functional loss on flare-ups.  Moreover, diagnostic studies 
encompassing MRIs and x-rays have not demonstrated any 
degenerative arthritic process.  

Finally, the VA examiner in December 1998 reported it was his 
opinion that these diagnostic studies did not support the 
veteran's complaints of pain.  The Board notes that a lay 
person can provide evidence of visible symptoms.  Dean v. 
Brown, 8 Vet. App. 449, 455 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

However, VA regulations require that a finding of dysfunction 
due to pain must be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).  Accordingly, a higher 
rating based on functional loss due to pain is not warranted.

As the Board noted earlier, in a recent precedent opinion, 
the VA General Counsel held that where the medical evidence 
shows that the veteran has arthritis of the knee and where 
the diagnostic code applicable to his disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion may be assigned if there is additional disability 
due to limitation of motion.  See VAOPGCPREC 23-97.  
Specifically, the General Counsel stated that "[w]hen a knee 
disorder is already rated under DC 5257, the veteran must 
also have limitation of motion under DC 5260 or DC 5261 in 
order to obtain a separate rating for arthritis.  

If the veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned." 
Id. at 3.  In the veteran's case at hand, radiographic and 
MRI studies have demonstrated no degenerative arthritic 
disease.  Accordingly, the General Counsel's opinion does not 
apply, nor does the additional opinion from the General 
Counsel, issued in 1998, VAOPGCPREC 9-98.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
increased evaluations for bilateral knee disabilities during 
the periods of time discussed earlier.


ORDER

The veteran not having submitted well-grounded claims of 
entitlement to service connection for fungal infection of the 
feet, right groin strain and sinusitis, the appeal is denied.

Entitlement to an increased (compensable) evaluation of 10 
percent for right patellar dislocation from December 19, 1994 
is granted, subject to the criteria governing the payment of 
monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
right patellar dislocation is denied.  

Entitlement to an increased (compensable) evaluation for left 
patellar dislocation prior to April 22, 1997 is denied.  

Entitlement to an evaluation in excess of 10 percent for left 
patellar dislocation is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

